BROCK, Judge.
Defendant argues that nonsuit should have been entered because there was no direct connection shown between him and the canvas bag and its contents. It would be a strain upon rational thought to say that defendant sat in the back seat either on top of or in front of the bag of tools listed above without knowing they were there. But, be that as it may, the conduct *596of defendant’s admitted companion in driving around behind the Winn-Dixie Store at 4:00 a.m. is sufficient, when added to the existence of the tools, to carry the case to the jury on the question of possession.
Defendant also argues that nonsuit should have been entered because the State failed to offer any evidence that the tools found in the vehicle were tools commonly used for breaking and entering. While crowbars, sledge hammers, flashlights, adjustable wrenches, screwdrivers, punch-pry bars, Kent tools, wrecking bars, braces and bits, goggles, cutting torches, and gloves have honest and legitimate uses in themselves; nevertheless, when found in combination, without explanation, at 4:00 a.m. in an automobile which has been driven behind a closed business establishment, it is ample to sustain a conviction of possession, without lawful excuse, of implements of housebreaking. See, State v. Nichols, 268 N.C. 152, 150 S.E. 2d 21; State v. Shore, 10 N.C. App. 75, 178 S.E. 2d 22.
We have carefully examined defendant’s remaining assignments of error and find them to be without merit. Defendant had a fair trial, free from prejudicial error.
No error.
Chief Judge Mallard and Judge Campbell concur.